Title: To Benjamin Franklin from Jacques Necker, 21 February 1780
From: Necker, Jacques
To: Franklin, Benjamin


While Jonathan Williams, Jr., and Chaumont were trying to arrange the details of supplying the congressional order for army uniforms, and while Lafayette was working to procure the requested arms and ammunition, Franklin was experiencing frustrations of his own regarding the order for tools. There were no English-French dictionaries that included this kind of specialized technical vocabulary, and no English-speaker in Paris, it seems, was familiar enough with the implements to be able to describe them accurately to French toolmakers. The French translation of the Congressional invoice simply left blank spaces next to the problematic tool names, citing the English in parentheses. Evidence of the struggle to communicate can be seen in the margins of this translation, where crudely-drawn sketches served as illustrations. Unable, finally, to specify in words what Congress required, Franklin resorted to the following scheme: he would procure from England one of each kind of tool, to serve as models.
The purchasing agent was William Alexander, who made a brief trip to London in mid-December. With the help of London merchants Biggar & Hamilton, he arranged for the models to be shipped to the care of Mr. Bowens at Ostend, who forwarded them to Paris on January 24. Perhaps by February 5, the date of the missing letter to which Necker’s below is the reply, Franklin had gotten word that the packages were on their way. If so, that was the last he heard of them until he went to the customhouse on June 1, 1781, to investigate their disappearance.
Long after Franklin had returned to America, he impressed on his friend Pierre-Samuel Dupont de Nemours the need for a bi-lingual dictionary of “articles of manufacture,” using as his example the story of this hardware. They had cost him 25 guineas, he said, but were lost in transit, and the scheme was dropped. But after the peace was declared, he continued, American merchants resumed ordering their tools from England, because their invoices were easily understood and would be executed “precisely.”
 
Paris le 21. fer. 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avez fait l’honneur de m’écrire le 5. de ce mois relativement a différents modèles d’ustensiles de fer que vous avéz fait venir d’angleterre par ostende et donc vous demandez la libre Introduction à la Douane de Paris. Je charge les fermiers Generaux de donner à leurs preposés les Ordres nécéssaires pour que les outils dont il s’agit, soient plombés au 1er. Bureau du Royaume et expediés par acquit à Caution pour Paris ou les droits seront aquittés. Quant au Choix que vous avez fait de M. desmarets pour examiner ces modéles et pour diriger la fabrication à laquelle ils doivent servir. Je ne doute pas que les connoissances de cet Academicien ne remplissent entierement vos Vues.
J’ai l’honneur d’être avec un très parfait attachement, Monsieur, votre tres humble et très obeissant Serviteur,
(signe) Neker.
M Franklin.
